 1                                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      G & G CLOSED CIRCUIT                   Case No. CV 18-03763 WDK-JC
12    EVENTS, LLC,

13                 Plaintiff,                JUDGMENT

14                    v.

15    FERNANDO DAVID
      REYNOSO,
16
                   Defendant.
17
18
           Judgment is hereby entered in favor of plaintiff G & G Closed Circuit
19
     Events, LLC and against defendant Fernando David Reynoso, individually and
20
     d/b/a Cheos Tacos, upon the Court’s grant of summary judgment in favor of
21
     plaintiff. [Doc. No. 33.]
22
           IT IS HEREBY ORDERED AND ADJUDGED:
23
           1. Defendant Fernando David Reynoso, individually and d/b/a Cheos Tacos,
24
     shall pay the plaintiff G & G Closed Circuit Events, LLC, $3,300.00 in total
25
     damages. Pursuant to Local Rules 54-7 and 54-8 plaintiff may submit its motion
26
     for costs and attorneys’ fees within fourteen (14) days.
27
28
           IT IS FURTHER ORDERED that the Plaintiff shall serve, by United States
 1   mail or by telefax or by email, copies of this Judgment on counsel for the
 2   defendant or the pro se defendant in this matter.
 3
 4
 5   Dated: May 7, 2021

 6                                   _____________________________________
 7                                   William Keller
 8                                   United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
